                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                 IN THE UNITED STATES DISTRICT COURT                December 07, 2018
                  FOR THE SOUTHERN DISTRICT OF TEXA S                David J. Bradley, Clerk
                           HOUSTON DIV ISION



GREGORY A . BARRY ,
TDCJ #1839010,
                 Petitioner,


                                                 CIVIL ACTION NO . H -18-12OO
LORIE DAVIS , Director ,
Texas Department of Criminal
Justice - Correctional
Institutions Division ,

                 Respondent .



                      M EM ON AH DUM OP IN ION A ND ORD ER



     Gregory A . Barry (TDCJ #1839010) has filed a Petition for a
Writ of Habeas Corpus By a Person in State Custody (npetitionz')
(Docket Entry No .       to challenge two convictions entered against
him in 2013 . Respondent Lorie Davis has answered with a Motion for

Summary Judgment With Brief in Support (uRespondent's MSJ'') (Docket
Entry No .       arguing that the Petition is barred by the governing

one-year statute of lim itations.           Barry has filed Petitioner 's

Motion   in     Opposition     to    Respondent's       MSJ     (upetitioner's
Opposition'')   (Docket Entry             19).      After     considering        the
pleadings, the state court records , and the app licable law, the

court will grant Respondent's MSJ and will dismiss this action for

the reasons explained below .
                  1.   Backqround and Procedural History

     In 2012 a grand jury in Harris County, Texas, returned an
indictment against Barry in case number 1344187, charging him with

aggravated      robbery   with   a   deadly   weapon, a        firearm x      The

indictment was enhanced for purposes of punishment as a habitual

offender with allegations that Barry had at least two prior felony

convictionsx        The grand jury returned a separate indictment
against Barry in case number 1344186, charging him with possession

   a firearm as a previously convicted fe1on .3            On February

      Barry entered a guilty plea to 50th indictments in the 232nd

District Court of Harris County . The court found Barry guilty as

charged   and    sentenced   him     to   concurrent   terms    of         years'
imprisonment in each case .4         Having waived the right to do so by

pleading guilty ,s Barry did not pursue an appeal .

     On January 8, 2014, Barry executed an App lication for a Writ

of Habeas Corpus Seeking Relief from Final Felony Conviction Under


     lsee Indictment , Docket Entry No . 11-2, p . 78 . For purposes
of identification , al1 page numbers refer to the pagination
imprinted at the top of the page by the court's electronic filing
system, CM/ECF.
     2Id .

     3See Indictment, Docket Entry No . 11-4 ,

      Gludgment of Conviction by Court (No . 1344187), Docket Entry
No . 11-2, p. 8l; Judgment of Conviction by Court (No. 1344186),
Docket Entry No . 11-4 , p 85 .

     sDefendant 's Representations to the Court (No. 1344187),
Docket Entry No . 11-2, p . 76; Defendant 's Representations to the
Court (No. 1344186), Docket Entry No. 11-4, p . 80.
Code        Criminal Procedure , Article           (''Application'')
challenge the convictions entered against him             case numbers

1344186 and 1344187 .6         those Applications , which are nearly

identical, Barry raised the following arguments :

            He was denied effective assistance of counsel
            because his attorney failed to warn him about the
            consequences of his guilty plea with respect to
            parole eligibility .

                 guilty plea was coerced by fear tactics .

            His indictments for aggravated robbery w ith a
            deadly weapon and felon in possession of a firearm
            v iolated Double Jeopardy .

            His attorney knew that he was under p sychiatric
            care for chronic anxiety attacks and depression ,
            but failed to advise him of a possible insanity
            defense or request a referral to a mental health
            cour t .7

After considering an affidavit from Barry 's defense counsel,8 the

trial court entered findings of fact and concluded that Barry was

       entitled to relief .g   The Texas Court of Crim inal Appeals



     6Application (No . 1344187-A), Docket Entry No . 11-2,            22;
Application (No. 1344186-A), Docket Entry No . 11-4, p . 22.
     VApplication (No . 1344187-A), Docket Entry No. 11-2, pp . l1-
    Application (No. 1344186-A), Docket Entry No. 11-4, pp. 11-17.
     SAffidavit of John M . Petruzzi, Docket Entry No . 11-2, pp . 58-
    Affidavit of John M . Petruzzi, Docket Entry No . 11-4, pp . 62-63 .

     gstate 's Proposed Findings of Fact , Conclusions of Law and
Order on Application No . 1344187-A , Docket Entry No . 11-2 , pp . 62-
68; State 's Proposed Findings of Fact, Conclusions of Law , and Order
on Application No . 1344186-A , Docket Entry No . 11-4, pp . 66-72 .
agreed and summarily denied relief without a written order on

November 12 , 2014 .10

     On March l3, 2017, Barry executed two additional state habeas

corpus App lications to challenge the convictions entered against

        case numbers 1344186 and 1344187 .22         those App lications

Barry argued that he was entitled to relief because his defense

attorney failed to file a motion for a competency hearing x z The

state habeas corpus court found that the Applications were subject
   dismissal under Article                 5 4 (a) of the Texas Code of
Crim inal Procedure , which prohibits abuse of the writ , because the

claim asserted could have been presented previously in his first

Set of state habeas App lications x 3       The Texas Court    Criminal

Appeals reached the same conclusion and summarily dismissed both

Applications on June       2017 .14

     On April 10 , 2018, Barry submitted the pending Petition for

federal habeas corpus relief under 28 U .S .C . 5 2254 from his state



     loAction Taken on Writ No . 82 ,347-01, Docket Entry No . 11-1;
Action Taken on Writ No . 82 ,347-02, Docket Entry No . 11-3 .

     llApplication (No. 1344186-8), Docket Entry No. 11-7, p. 2O;
Application (No . 1344187-8), Docket Entry No. 11-11, p . 21.
     HApplication (No. 1344186-8), Docket Entry No . 11-7, p. 1O;
Application (No. 1344187-8), Docket Entry No. 11-11,    1O.
     H state 's Proposed Findings of Fact, Conclusions of Law and
Order on App lication No . 1344186-8 , Docket Entry No . 11-8, pp . l8-
2O; State 's Proposed Findings of Fact , Conclusions of Law and Order
on Application No . 1344187-8 , Docket Entry No . 11-12 , pp . 15-17.

     MAction Taken on Writ No . 82 ,347-03, Docket Entry No .
Action Taken on Writ No . 82 ,347-04 , Docket Entry No . 11-9.
                                  -   4-
court convictions in case numbers 1344186 and 1344187 .15 He asserts

essentially the same grounds for relief that were raised in b0th

    first and second set of state habeas corpus App lications x 6

respondent argues that the Petition must be dismissed as barred by

    governing one-year statute of limitations on federal habeas

corpus review x?


                          II . Discussion

     The One-Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the UAEDPA'Q , Pub .    No. 104-132, 11O Stat. 1214 (1996),
a1l federal habeas corpus petitions filed after April 24 , 1996, are

subject to a one-year limitations period found             28 U.S.C.
5 2244 (d), which runs from the latest of

          the date on which the judgment became final by the
          conclusion of direct review or the expiration of
          the time for seeking such review ;

          the date on which the impediment to filing an
          application created by State action in v iolation of
          the Constitution or laws of the United States is
          removed , if the applicant was prevented from filing
          by such State action ;


     l5rhe Petition was received for filing on April 16 , 2018 , but
Barry certified that he placed it in the prison mailing sy stem for
delivery to the court on April 1O , 2018 . See Petition , Docket
Entry No . 1, p . 1O. Thus, the Petition is considered filed as of
April lO, 2018, under the prison mailbox rule . See Houston v .
Lack, 1O8 S . Ct. 2379, 2382-83 (1988).
     l6petition , Docket Entry     1 , pp .

     l7Respondent's MSJ , Docket Entry No . 10, pp .
              the date on which the constitutional right asserted
              was initially recognized by the Supreme Court, if
              the right has been newly recogn ized by the Supreme
              Court and made retroactively applicable to cases on
              collateral review ; or

              the date on which the factual predicate of the
              claim   or  claims presented could have been
              discovered through the exercise of due diligence .

     U .S.C . 5 2244 (d) (1). To the extent that Barry challenges a pair

of state court judgments entered on February                         2013, the
limitations period began            run pursuant to         2244 (d)(1)(A) no
later than March 13 , 2013 , when his time to pursue a direct appeal

expired x 8    See Roberts v . Cockrell,          F .3d        694

2003) (observing that a conviction becomes final for purposes of
5 2244(d)(1)(A ) uwhen the time for seeking further direct review in
the state court expires'').         That date triggered the statute of
limitations , which expired one year later on March 13 , 2014 . As a

result , the pending Petition that was subm itted for filing on

April         2018 , is barred by the statute of limitations unless a

statutory or equitable exception applies .


B.     The Availability of Tolling Under 28 U.S.C. 5 2244 (d)(2)

       Under 28 U .S.C . 5 2244 (d) (2),            time    during    which   a

î'properly filed application for Esqtate post-conviction or other

collateral      review''   is   pending   shall   not     count   toward   the

lim itations period on federal habeas review .             The first set


     HA lthough Barry waived his right to appeal by pleading guilty ,
a Texas crim inal defendant has 30 days to file a motion for new
trial or notice of appeal. See TEx. R . APP. P. 26.2 (a) (1).
state habeas corpus Applications that were filed by Barry on

January        2014 , and denied on November        2014 , tolled the

limitations period for a total of 3O9 days, wh ich extended his

deadline to seek federal rev iew until January 16 , 2015 . The second

se t      state habeas corpus App lications that Barry subm itted on

March       2017 , do not toll the statute of limitations because they

were filed after the lim itations period had already expired .      See

Scott v . Johnson , 227 F .3d                    2000)   The Petition
filed on April 1O, 2018 , was untimely by more than three years and

must therefore be dism issed unless Barry establishes that some

other statutory or equitable basis ex ists to excuse his failure to

comp ly with the statute of limitations on federal habeas review .


C.      There is No Other Basis for Statutory or Equitable Tolling

        Barry does not demonstrate that there     any other statutory

basis to toll the limitations period .    Barry does not assert that

he was subject       state action that impeded him from filing his
Petition        a timely manner.    %    28         5 2244 (d )(1) (B ).
Likewise , none of his claims are based on a constitutional right

that has been newly recognized by the Supreme Court . See 28 U .S .C .

  2244 (d)(1)        Moreover, none of his claims raise a constitu-
tional issue that is based on a new ufactual predicate'' that could

not have been discovered previously if the petitioner had acted

with due diligence. See 28 U.S.C. 5 2244 (d)(1)(D).
       Barry appears     argue that his delay shou ld be excused for

equitable reasons becau se he lacked access to his property and

legal records between December 6 , 2017 , and March 29, 2018, when he

was transferred        a different prison unit to receive medical

care .l9   Pointing further     his status as pro lq prisoner, Barry

also contends that his delay should be excused because h is attorney

refused to prov ide him with any nwork product'' after Barry filed a

grievance against him with the State Bar of Texasxo When Barry did
receive his file , the only records provided to him by his defense

counsel were the police report and some medical documents x l         In

support of that argument , Barry provides          some   correspondence

associated with his grievance and several requests that he made for

records ,22 one of which was submitted by another attorney who was

helping him on a pro bono basis to obtain records from the trial

court on January 4 , 2015 .23

       Although the exhibits prov ided by Barry show that he made some

effort to obtain documents from his defense counsel in 2014, Barry

does not allege facts         show that he took any other steps to



       lgpetition , Docket Entry No . 1,

       zopetitioner 's Opposition , Docket Entry No . 19, p .

       2lId .

       H Exhib its to Petitioner's Opposition , Docket Entry No .
pP . 1 -3 0 .
       23see Letter from Robert       V irden , Docket Entry        19-1,
P.
promptly pursue federal habeas corpus review before the statute of

limitations exp ired on January 16, 2015 . Instead , the record shows

that he waited until March                2017 , to file two additional

Applications for state habeas relief, which the Texas Court of

Crim inal Appeals summarily denied on June              2017 . Barry offers

no explanation for why he then waited nearly 10 more months to file

        federal Petition on April          2018 .   The Fifth Circuit has

repeatedly held that nEelquity is not intended for those who sleep

on their rights .''     Manning v . Epps, 688 F.3d             183 (5th Cir.
2012) (internal quotation marks omitted) (citing Mathis v . Thaler,
6l6 F.3d 461, 474 (5th Cir. 2010)7 and In re Wilson, 442 F.3d 872,
875 (5th Cir. 2006))
        Barry has not otherwise shown he pursued federal review of his

claims     with   the   requisite   due     diligence     or   that   ''lsome

extraordinary circumstance stood in his way ' and prevented timely

filing.'' Holland v . Florida, 13O S.          2549, 2562 (2010) (quoting
Pace v. DiGuqlielmo, 125        Ct. 1807, 1814 (2005)). To the extent
that Barry points to his status as a pro a t prisoner , it is settled

that a petitioner 's pro qq status, incarceration , and ignorance of

the law do not excuse his failure to file a timely petition and are

not grounds for equitable tolling . See Felder v . Johnson ,            F .3d

168 ,          (5th Cir. 2000); Fisher v . Johnson,            F.3d

(5th         1999).
        Likewise , to the extent that Barry blames his delay on lack of

access to records, the Fifth Circuit has held that a habeas corpus
petitioner is not entitled to an extended delay while he gathers

every possib le scrap of evidence that might support his claim . See

Flanagan v . Johnson, l54 F.3d 196, l99 (5th Cir . 1998)             Lack of

access to legal documents and records by an inmate does not present

an uexceptional circumstance'' that wou ld warrant equitable tolling .

See Roughley v . Cockrell, 45 F . App 'x 326, 2002 WL 1899622: at *1

             July           2002) (per curiam) (rejecting a claim for
equitab le tolling based on an inmate's unfulfilled request for

state court records); Cofer v . Johnson, 226 F .3d 643, 2000

WL 1029201, at                      July     2000) (per curiam) (rejecting
a claim for equ itable tolling based on delay in receiv ing a copy of

state court records); Kiser v . Dretke,                4 :O4-CV-O494, 2004
WL 233 1592 ,          (N .D . Tex . 2004) (nDifficulty obtaining records
and lack of money             pay      cop ies are Common problems among

inmates who are trying to pursue post-conviction habeas relief and ,

thus, do            present    exceptional   circum stances   that   warrant

equitable tolling .'')      Under these circumstances, equitable tolling
   not available to preserve federal rev iew .

     Because Barry fails to estab lish that an exception to the

AEDPA statute of lim itations app lies, the Respondent 's MSJ will be

granted and the Petition will be dismissed as untimely under 28

           2244 (d) (1).

                    111 .   Certificate of Appealability

     Rule       of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner .         A

certificate of appealability w ill not issue un less the petitioner

makes      substantial show ing of the denial      a constitutional

right,'' 28 U .S.C. 5 2253 (c)       which requ ires a petitioner to

demonstrate urthat reasonable jurists would find the district
court's assessment               constitutional claims debatable or

wrong.''' Tennard v . Dretke, l24 S . Ct. 2562, 2569 (2004) (quoting
Slack v . McDaniel,       Ct. 1595, 1604 (2000)). Where denial of
relief is based on procedural grounds, the petitioner must show not

only that ujurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional

right ,'' but also that they uwould find      debatable whether

district court was correct in its procedural ruling .'' Slack ,

        at 16 04 .

     A district court may deny a certificate of appealability

sua sponte without requiring further briefing or argument .       See

Alexander v . Johnson, 2l1 F.3d 895, 898 (5th Cir. 2000).         For

reasons set forth above, this court concludes that jurists of
reason would not debate whether any procedural ruling in this case

was correct or whether the petitioner states a valid claim for

relief . Therefore , a certificate of appealability will not issue .


                          Conclusion and Order

     Accordingly , the court ORDERS as follows :

     1.    Respondent's Motion for Summary Judgment (Docket
           Entry No. 1O) is GRANTED, and the Motion in
          Opposition filed by petitioner Gregory A . Barry
          (Docket Entry No . 19) is DENIED.
          Barry 's Petition for a Writ of Habeas Corpus By a
          Person in State Custody (Docket Entry No . 1) is
          DISMISSED with prejudice .
          A certificate     appealability is DENIED .

     The Clerk shall provide a copy of th is Memorandum Opinion and

Order to the parties .

     SIGNED at Houston , Texas , on this 7th day of December, 2018 .




                                                    e



                                            A    SIM LAKE
                                       UNITED STATES DISTRICT JUDGE
